                                                                             c- .        ; 1 - Jy.vi


                      UNITED STATES DISTRICT COURT FOR THE^ ^                                   jQ; ]$
                            SOUTHERN DISTRICT OF GEORGIA                   --       "
                                    SAVANNAH DIVISION                                   mJA ,

UNITED STATES OF AMERICA


               V.




CONSTANCE K.CHANCEV



                                    ORDER OF DISMISSAL


       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of Court

endorsed hereon, the United States Attorney for the Southern District of Georgia hereby dismisses,

without prejudice, defendant CONSTANCE K. CHANCEV,from the information herein, said

dismissal being in the interests ofjustice.


                                              Respectfully submitted,

                                              BOBBY L. CHRISTINE
                                              UNITED STATES ATTORNEY

                                              /s/Katelyn Semales

                                              Special Assistant United States Attorney
                                              NH Bar Number 268469




       Leave of court is grated for the filing of the foregoing dismissal, without prejudice, from

Information number 4:19-cr-62.

       So ORDERED,this ZjU-idav of August,2019.
